Citation Nr: 9908620	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to May 
1952.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted service 
connection for PTSD, and assigned a 10 percent evaluation.  
The veteran appealed that decision with respect to the 10 
percent evaluation assigned.  In June 1997, the RO granted an 
increased evaluation to 30 percent for the veteran's PTSD. 

In a decision of July 1998, the Board denied the veteran's 
claim for an evaluation in excess of 30 percent for his 
service-connected PTSD.  However, that decision was vacated 
by the Board in March 1999 on the basis that the veteran was 
denied due process of law.  The Board determined that 
evidence was received by the VA prior to the date of that 
decision which had not been associated with the claims file 
for the Board's review at that time.  As such, the case is 
once again before the Board for appellate review on a de novo 
basis.  


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether an evaluation in excess of 30 percent for the 
veteran's PTSD is warranted.  Generally, any pertinent 
evidence that is accepted by the Board must be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case, unless the veteran waives this procedural right.  
See 38 C.F.R. § 20.1304(c) (1998).  

In the present case, this procedural requirement has not been 
met.  As noted, the veteran submitted additional evidence in 
support of his claim that had not been considered by the RO.  
This evidence includes VA outpatient treatment reports dated 
from September to October 1998; a May 1998 letter from Stuart 
B. Simon, M.D.; and an additional statement by the veteran 
concerning his PTSD symptomatology.  This evidence appears to 
have been received without a waiver of the veteran's right to 
have that evidence initially considered by the RO.  
Therefore, this case must be remanded in accordance with 
38 C.F.R. § 19.31 and 20.1304(c).  See also 38 C.F.R. § 19.9 
(1998).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the October 1997 
Supplemental Statement of the Case and 
adjudicate whether a higher evaluation is 
warranted for the veteran's PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case which addresses this evidence, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


- 2 -


